DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This action is in response to remarks and amendments submitted on 4/16/2021, in which claims 1-2, 4-7, and 9-10 were presented for further examination. The applicant’s remarks and amendments to the claims were considered with the following results:
In response to the last Office Action: 
Claims 1-2, and 6 are currently amended. 
No claims are currently cancelled.
Claims 1-2, 4-7, and 9-10 are pending.
The previous objection to the title of the invention has been withdrawn –as necessitated to applicant’s amendment to the title of the invention. See amendment to the specification filed 4/16/2021.
The previous objection to claim 6 has been withdrawn –as necessitated by applicant’s amendments to the impacted claim. 
The previous 35 USC § 112(b) rejection in response to the 35 USC § 112(f) interpretation has been withdrawn –as necessitated by applicant’s argument’s in combination with support from applicant’s specification. See 
The previous clarity issue raised regarding contingent limitations has been withdrawn –in response to applicant’s amendments to the base claims. Further, claims 1-5 were previously added to the rejection. However, applicant has clarified the data analysis device comprises hardware components similar to a system. As a result, the contingent limitations would not apply. (See examiner remarks/note below reminding applicant to be mindful of contingent limitations for method claims).
The previous 35 USC § 112(b) rejection to claims 1, 3, 6, and 8 has been withdrawn –as necessitated to applicant’s amendments/cancellation of the impacted claims.
The previous 35 USC § 112(b) rejection of claims 1-10 regarding “a cluster” and “the cluster” has been withdrawn –as necessitated by applicant’s amendments to the impacted claims. However, a new 35 USC § 112(b) rejection regarding “clusters” is noted below. 
The previous 35 USC § 112(b) rejection to claims 4 and 9 regarding “the target cluster point” will be maintained as the rejection was not addressed in applicant’s response to the last Office action.
The previous 35 USC § 101 abstract idea rejection will be maintained. See response to argument section, as well as the 35 USC § 101 abstract idea rejection below. 


Response to Arguments
The applicant’s remarks and/or arguments, filed 4/16/2021 with respect to claim(s) 1-2, 4-7, and 9-10, have been fully considered. 

The examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1] Interpretation of Claims-Broadest Reasonable Interpretation. The applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).

Applicant asserts claim 1 is found to be patentable subject matter and at least for these reasons claim 6-10 should be patentable. 

In the previous Office action (page 11 under step 1 of the abstract idea analysis), the examiner explicitly noted claim 1 recited similar limitations as claim 6. However, claim 1 was previously rejected under 35 USC § 112(b) because it was unclear whether claim 1 would pass step 1 of the abstract idea analysis (based on the examiner’s 35 USC § 112(f) interpretation). Also, the examiner explicitly requested applicant to point out the structure for the impacted elements. This is just to have applicant clearly point out or distinctly claim the invention. As 
 

Applicant asserts there is no identification of the specific limitation in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea. Rather, the examiner repeated all of the claim elements of the independent claims on p. 11-12 of the Office Action, without identifying the specific limitations that recite an abstract. 

The examiner notes applicant’s arguments are not persuasive as at least the independent claims as a whole, when considering step 2A prong one, recite limitations directed to observations, evaluations, judgments, and opinions. Each subsequent limitation relies on elements of the preceding limitation that requires observations, evaluations, judgments, and opinions. Also, step 2A prong two requires the examiner to consider the claim as a whole –including the additional elements in the claim besides the judicial exception. 
Further, the examiner notes the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter referred to as the “2019 PEG”), carved out three main abstract idea groupings under Step 2A, Prong 1. As defined in the 2019 PEG one such grouping includes mental processes. “Mental processes” include “concepts performed in the human mind (including an observation, evaluation, judgement, opinion).” According to the 2019 PEG, this definition is meant to be 
The examiner notes the 2019 PEG gave several examples of how additional elements may integrate an exception into a practical application including if the additional elements reflect “an improvement in the functioning of a computer, or an improvement to other technology or technical field”, or “apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception” (see MPEP 2106(d)I for additional examples). 
Further, it has long been held that merely using a computer (e.g. data analysis device comprising an arithmetic operation device) as a tool to perform an existing process is insufficient to demonstrate an improvement in the functioning of a computer, or an improvement to other technology or technical field. 
In this case, applicant’s claims in the most basic interpretation covers very general claimed elements for clustering data. The examiner notes the claims primarily comprise determining and searching clusters of data. The overall concept of the claim limitations can still be performed within the human mind because the impacted limitations include processes such as observation, evaluation, judgement, and opinion –when reviewed in the context of analyzing the clusters in the manner claimed. For instance, human beings can recall particular information in the mind with the aid of pen and paper or slide rule –
Applicant reciting limitations directed to clustering data is not enough to show meaningful limits for matching and consolidating data points. MPEP 2106 provides many examples of meaningful limitations that confine the judicial exception to a particular practical application and how it may amount to significantly more. For example, in BASCOM, the combination of additional elements, and specifically "the installation of a filtering tool at a specific location, remote from the end‐users, with customizable filtering features specific to each end user" where the filtering tool at the ISP was able to "identify individual accounts that communicate with the ISP server, and to associate a request for Internet content with a specific individual account," were held to be meaningful limitations because they confined the abstract idea of content filtering to a particular, practical application of the abstract idea. 827 F.3d at 1350-51, 119 USPQ2d at 1243. Thus, although applicant’s claims are directed to determining, verifying and searching clusters of data, these limitations merely using computer-related components to facilitate the processes do not impose any meaningful limits, demonstrate an improvement to any of the computer-related components, or apply and/or use the judicial exception in some other meaningful way. 
In light of the above explanation and/or teachings, the examiner notes applicant’s arguments are not persuasive. 


Applicant provided amendments directed to allowable subject matter noted in the previous Office action in response to the previous 35 USC § 102 rejection. 

The examiner notes applicant’s amendments and arguments are persuasive. As a result, no new ground of rejection under 35 USC § 102/103 is provided in this Office action as the examiner finds the amendments made distinguishes from the art of record, as well as the newly found references noted in this Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1 (line 7) discloses “recalculates an initial condition value”. However, claim 1 (line 11) discloses “based on the recalculated initial condition values”. Also, claim 1 (line 16) discloses “based on the recalculated initial condition value”. The examiner notes it is unclear whether the limitation on line 7 pertains to an initial condition value for each of the clusters in the one or more clusters or whether a single initial condition value is recalculated for potentially a combination of clusters (i.e. one or more). 
Claim 6 recite similar limitations as claim 1. Therefore, it is similarly rejected as claim 1. 

Claim 2 appears to end abruptly. The impacted claim ends with the term “if”. As a result, the limitations of the claim is unclear. Appropriate action is required. 

Claims 4 and 9 discloses “the target clustering point”. The examiner notes this target cluster point lacks antecedent basis within the claims. Appropriate action is required.  

The corresponding dependent claims are also rejected by virtue of their dependency on independent claim 1. Appropriate action is required.

Claims 1-10 were not thoroughly checked for all clarity and/or antecedent basis issues. The examiner notes it is applicant’s duty to draft the claims where each element is clearly understood, as well as referenced within the claim language. The examiner 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-7, and 9-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-2, 4-7, and 9-10 are directed to an abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Step 1
The device, as claimed in claim 1, is directed to a system. The method, as claimed in claim 6, is directed to a process.

Step 2A
While the claims fall within a statutory category, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention is directed to (e.g. sets forth or describes) an 
Claim 6:
“determining, for an existing cluster group calculated from a point data group, whether or not each point data in the point data group is a core of an updated cluster using a predetermined algorithm to calculate a predetermined re-verification determination data, recalculating an initial condition value of one or more updated clusters based on the re-verification determination data, specifying re-verification point data, based on the recalculated initial condition values of the one or more updated clusters, and searching for neighborhood core point data included in the updated one or more clusters based on the recalculated initial condition value, wherein: based on the search, if neighborhood core point data does not exist, the arithmetic operation device generates a cluster having the re-verification point data as a center, based on the search, if neighborhood core point data does exist and the re-verification point data and the neighborhood core point data are in a predetermined neighborhood relationship, the arithmetic operation device extends corresponding clusters, based on the search, if neighborhood core point data does exist and the re- verification point data and the neighborhood core point data are not in a predetermined neighborhood relationship the arithmetic operation device couples corresponding clusters”.


Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, claim 1 selectively includes additional elements such as a an arithmetic operation device, and claim 6 selectively includes additional elements such as a data analysis device. Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. Specifying that the abstract idea of clustering data and adding point data to clusters with the additional and generically claimed elements merely indicates a field of use in which to apply the abstract idea 

Step 2B
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, as noted above, the additional elements recited in representative claim 6 are recited and described in a generic manner merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity: Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution 
In contrast, claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Examples of claims that recite mental processes include: a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016); a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, 100 USPQ2d 1492, 1500 (Fed. Cir. 2011); 
Examples that the courts have indicated may not be sufficient to show an improvement to technology include: Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48;
Even when considered as an ordered combination, the additional elements of representative claim 6 do not add anything that is not already present when the limitations of each claim are considered individually for the respective claim. When viewed as a whole, representative claim 6 simply conveys the abstract idea itself facilitated by generically claimed computing components. Therefore, under Step 2B, 
The analysis above applies to all statutory categories of invention. Although literally invoking the device of claim 1, remain only broadly and generally defined, with the claimed functionality paralleling that of the method in claim 6, claim 1 is rejected for at least similar rationale as discussed above. 
As such, claim 6 is ineligible. 
Dependent claims 2, 4-5, 7, and 9-10 do not aid in the eligibility of the respective independent claim. For example, claims 2, 4-5, 7, and 9-10 merely provides for re-verifying and re-calculating clusters, and claims 2, 4-5, 7, and 9-10, merely provide further embellishments of the limitations recited in the respective independent claims. The claims generally describes the further processing of data for clusters, and the incorporation of the data analysis device is disclosed at a high level of generality whereby it does not aid in providing a novelty or improvement to the already general data processing features of the impacted claims. 
Claim 2 further specifies additional modifications for the clusters. This does not aid in the eligibility of the patentability of the respective independent claims. This does not aid in the eligibility of the patentability of the respective independent claims. The concept can be classified as insignificant extra-solution activity.
Claim 4 further specifies displaying results in response to a change. This does not aid in the eligibility of the patentability of the respective independent claims. The concept can be compared to concepts reasonably performed in the human mind 
Claim 5 further specifies additional clustering of data. This does not aid in the eligibility of the patentability of the respective independent claims. The concept can be compared to concepts reasonably performed in the human mind (including an observation, evaluation, judgement, opinion) with the aid of pen and paper or slide rule.  
Claim 7 further specifies further specifies additional modifications for the clusters. This does not aid in the eligibility of the patentability of the respective independent claims. The concept can be compared to concepts reasonably performed in the human mind (including an observation, evaluation, judgement, opinion) with the aid of pen and paper or slide rule.
Claim 9 further specifies displaying the results in response to a change. This does not aid in the eligibility of the patentability of the respective independent claims. The concept can be compared to concepts reasonably performed in the human mind (including an observation, evaluation, judgement, opinion) with the aid of pen and paper or slide rule. Claims that recite mental processes "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis 
Claim 10 further specifies further specifies additional modifications for the clusters. This does not aid in the eligibility of the patentability of the respective independent claims. The concept can be compared to concepts reasonably performed in the human mind (including an observation, evaluation, judgement, opinion) with the aid of pen and paper or slide rule.
Thus, dependent claims 1-2, 4-7, and 9-10 are also ineligible. 


Examiner Remarks
The examiner notes claim 6 is a method claim that contains contingent limitations (i.e. the conditions for searching data clusters). The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition 


Allowable Subject Matter
Claims 1-2, 4-7, and 9-10 are objected to as being allowable should the objections and/or rejections set forth in this Office action be addressed or overcome. Further, allowability is contingent upon further consideration of Applicant’s response, in combination with the discovery of pertinent art (by Examiner or Applicant) upon conducting a further search.
The examiner notes since the claim requirements under 35 USC § 102/103 differs from 35 USC § 101, it is possible for one or more of the applicant’s claims to be rejected under 35 USC § 101 without being rejected under 35 USC § 102/103.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior arts of record is Wang (US PGPub 20140258295). Wang discloses calculating the distance between the given data point and the cluster centroid of the cluster. Wang does not explicitly teach the series of conditions for searching clusters as amended within each independent claim –in combination with the remaining limitations of each independent claim. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dykstra (US Patent 9280593) discloses a number of groupings of data points may be adjusted so that the distance between the data points within one or more groupings of data points may fit within a confidence level.
Avidan (US Patent 8363961) discloses a clustering method for high-dimensionality data includes identifying a set of nearest neighbors of a point in a multidimensional space and determining the centroid of the set of nearest neighbors, where the centroid is a member of the set of nearest neighbors. The method is then repeated using the neighbors identified around the computed centroid. In one embodiment, the method may terminate when the computed centroid becomes stationary over successive iterations. The resulting centroid may be returned as a mode of the data set. Points of the data set having common modes may be assigned to the same cluster. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M ANTOINE whose telephone number is (571)431-0687.  The examiner can normally be reached on Mon - Fri: 9am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PIERRE M VITAL can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/ALICIA M ANTOINE/Examiner, Art Unit 2162                                                                                                                                                                                                        8/9/2021